Case: 4:20-cv-00643-SRC Doc. #: 33-3 Filed: 09/11/20 Page: 1 of 5 PageID #: 1452




                        Exhibit C
9/11/2020   Case: 4:20-cv-00643-SRC Doc. #: 33-3 (38)
                                                   Filed:   09/11/20
                                                      Lisa Levin | LinkedIn Page: 2 of 5 PageID #: 1453


                                                                    1             14     23                Try Premium Free
                      Search
                                                                                                              for 1 Month


                                              $500/hr Advisory Roles - Many companies are seeking paid Business Advi




                                                                                                               Message         M


            Lisa Levin             · 3rd                                                                 Saint Louis University
                                                                                                         of Law
            Assistant General Counsel, Corporate Law Group
            Hartford, Connecticut Area · 206 connections · Contact info




            About
            Experienced, strategic and trusted corporate and regulatory attorney with almost 15 years of demonstrated resu
            delivering sound and solution-oriented legal advice to clients on federal securities law and state insurance law,
            corporate governance and general corporate matters. Leader of enterprise initiatives on corporate sustainabil...




            Experience

                             The Hartford Financial Services Group, Inc.
                             13 yrs 1 mo

                             Assistant General Counsel
                             Jun 2012 – Present · 8 yrs 4 mos
                             Hartford, CT
                             Advise on corporate governance for publicly held financial services company including review of
                             corporate governance guidelines, committee charters and public disclosures. Draft and counsel on
                             corporate and financial disclosures for Securities Exchange Act of ’34 reports and proxy statement.
                             Advise on earnings materials including news releases and external communications for investors.
                                                                                         Messaging
                             Provide counsel to Finance, Investor Relations, Communications            14
                                                                                              and Business   on Reg FD, non-GAA

https://www.linkedin.com/in/lisa-levin-a2297b4a/                                                                              1/4
9/11/2020   Case: 4:20-cv-00643-SRC Doc. #: 33-3 (38)
                                                   Filed:   09/11/20
                                                      Lisa Levin | LinkedIn Page: 3 of 5 PageID #: 1454

                           and material non-public information disclosures. Provide support on transactions  and corporate
                                                                                                        Try Premium Free
                                                                 1              14    23
                      Search
                           restructuring initiatives.                                                      for 1 Month
                                                                                                                    …see mor


                             Compliance Advisor
                             Sep 2007 – Jun 2012 · 4 yrs 10 mos
                             Simbsury, Connecticut
                             Advised Wealth Management business on state regulatory compliance for individual life and
                             annuity product development, new business operations, inforce contracts, marketing and
                             distribution. Developed policies and procedures to implement regulatory requirements and
                             corrective action. Partnered with industry groups to analyze and develop strategy relating…see
                                                                                                                        to mor



                             Legal Auditor
                             Chubb Insurance
                             Sep 2005 – Aug 2007 · 2 yrs
                             Litigation cost management auditing of complex, multi-plaintiff environmental litigation.



                             Assistant Attorney General
                             Wisconsin Department of Justice
                             Sep 1986 – Mar 1994 · 7 yrs 7 mos
                             Madison, Wisconsin
                             Represented the Wisconsin Department of Natural Resources ("DNR") Represented Wisconsin
                             Department of Natural Resources ("DNR") in state and federal courts. Argued case of first
                             impression, State v. Rollfink, 162 Wis. 2d 121, 475 N.W.2d 575 (1991), holding corporate officer with
                             oversight responsibility personally liable for violations of Wisconsin's solid and hazardous…see
                                                                                                                          wastemor




            Education

                             Saint Louis University School of Law
                             Doctor of Law (J.D.)
                             1983 – 1986
                             Activities and Societies: Member, Moot Court Team; Interned St.Louis County Public
                             Defender'sOffice; National Children's Law Center



                             University of Wisconsin-Madison
                             Bachelor of Science (B.Sc.), Education
                             1977 – 1981




            Licenses & Certifications

                             Mediation Training Certification, Center on DisputeMessaging
                                                                                 Resolution14
                             Quinnipiac University School of Law
https://www.linkedin.com/in/lisa-levin-a2297b4a/                                                                              2/4
9/11/2020   Case: 4:20-cv-00643-SRC Doc. #: 33-3 (38)
                                                   Filed:   09/11/20
                                                      Lisa Levin | LinkedIn Page: 4 of 5 PageID #: 1455

                           Issued Oct 2017 · No Expiration Date
                                                                1              14       23                Try Premium Free
                      Search
                                                                                                             for 1 Month




            Skills & Endorsements
            Financial Services · 8

                   Endorsed by 3 of Lisa’s colleagues at The Hartford



            Risk Management · 8
                   Endorsed by Howard Strauber, who is highly skilled
                                                                                    Endorsed by 2 of Lisa’s colleagues at The H
                   at this



            Litigation · 7

                   Endorsed by Jonathan Alter, who is highly skilled at this



                                                                 Show more




                                                                                        Messaging 14

https://www.linkedin.com/in/lisa-levin-a2297b4a/                                                                             3/4
9/11/2020   Case: 4:20-cv-00643-SRC Doc. #: 33-3 (38)
                                                   Filed:   09/11/20
                                                      Lisa Levin | LinkedIn Page: 5 of 5 PageID #: 1456


                                                          1           14     23              Try Premium Free
                      Search
                                                                                                for 1 Month




                                                                            Messaging 14

https://www.linkedin.com/in/lisa-levin-a2297b4a/                                                                4/4
